UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6056


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY TARRATS, a/k/a Skip, a/k/a Ozzy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00016-RAJ-JEB-7)


Submitted:   March 6, 2014                   Decided:    March 12, 2014


Before KING and    AGEE,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey Tarrats, Appellant Pro Se.           Darryl James Mitchell,
Assistant  United States  Attorney,         Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeffrey   Tarrats   appeals   the      district    court’s   order

denying his motion to correct clerical error under Fed. R. Crim.

P. 36.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.    See   United   States   v.    Tarrats,    No.   2:04-cr-

00016-RAJ-JEB-7 (E.D. Va. Dec. 23, 2013).              We grant leave to

proceed under the Criminal Justice Act.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                    2